UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):December 31, 2013 Commission File Number 000-54530 FOREX INTERNATIONAL TRADING CORP. (Exact name of small business issuer as specified in its charter) Nevada 27-0603137 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 Continental Blvd. Suite 600, El Segundo, California 90245 (Address of principal executive offices) 888-426-4780 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): /_/ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) /_/ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) /_/ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) /_/ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Item 3.02 Item 5.01 Entry into a Material Definitive Agreement Unregistered Sales of Equity Securities Changes in Control of Registrant On September 2, 2013, effective September 1, 2013, Forex International Trading Corp. (the “Company”) enteredintoan Evaluation License Agreement (the "ELA") withMicrologic Design Automation, Inc. ("MDA"), pursuant to which MDA temporarily licensed to the Company, on a non-exclusive and royalty-free basis, certain technology and related materials for any purpose related to evaluating NanoDRC, NanoRV and NanoLVS technology (the “Technology”).On January 2, 2014, the Company and MDA signed a letter agreement whereby MDA provided a royalty free, perpetual exclusive license to the Technology in consideration of 200 million shares of common stock (the “Shares”) of the Company effective December 31, 2013.MDA is not permitted to sell, assign, hypothecate or transfer the Shares in any way prior to the Company generating at minimum $50,000 in revenue through the use of the Technology (the “Revenue Target”).A stop transfer legend shall be affixed to the certificate representing the Shares.If the Revenue Target is achieved, then such stop transfer legend shall be removed.The shares of common stock were issued under Section 4(2) of the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits (c) Exhibits. Exhibit Number Description Evaluation License Agreement dated September 2, 2013, by and between Forex International Trading Corp and Micrologic Design Automation, Inc. (1) Letter Agreement dated January 2, 2014, by and between Forex International Trading Corp and Micrologic Design Automation, Inc. Incorporated by reference to the Form 10-K Annual Report filed with the Securities and Exchange Commission on April 15, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FOREX INTERNATIONAL TRADING CORP. By: /s/Erik Klinger Name: Erik Klinger Title: CEO and CFO Date:January 3, 2014 El Segundo, California 3
